Citation Nr: 0506225	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  01-04 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability, 
to include as secondary to service-connected residuals of a 
left ankle injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1968 to May 1972.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  In an 
April 2000 rating decision, the RO denied entitlement to 
service connection for a back condition.  In a May 2000 
notification letter, the RO denied entitlement to service 
connection for a back condition as secondary to the service- 
connected residuals of a left ankle injury.  In July 2003, 
the Board remanded the claim for further development.

The veteran appeared in January 2002 at the St. Petersburg RO 
and testified at a personal hearing before a Decision Review 
Officer.  A transcript of the hearing is of record.

The claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

The Board is obligated by law to ensure that the RO complies 
with its directives. "[A] remand by . . . the Board confers 
on the veteran or other claimant, as a matter of law, the 
right to compliance with the remand orders."  In other 
words, where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

This case was previously remanded, but not all of the Board's 
directives were followed.  The veteran underwent a VA 
examination in January 2004.  However, the examiner only 
opined as to whether the low back disorder was related to a 
1971 in-service jeep accident.  The previous remand, however, 
additionally required the VA examiner to determine whether it 
was at least as likely as not that any current low back 
disorder was either caused by or aggravated by the service-
connected residuals of a left ankle injury.  Thus, another 
remand is necessary to accomplish those actions.

Accordingly, this case is REMANDED for the following actions:

1.  Obtain an addendum to the January 
2004 VA examination report, requesting 
that the original examining physician, if 
available, complete the addendum.

If the VA physician considers an 
additional examination by him or her 
necessary prior to completing the 
addendum, schedule the veteran for an 
appropriate VA examination.

The claims file and a copy of this remand 
must be made available to and reviewed by 
the physician prior to the requested 
examination.  The physician should 
indicate in the report that the claims 
file was reviewed.  The medical rationale 
for the opinion expressed should be 
included in the report.

The physician should state whether it is 
at least as likely as not (50 percent 
probability or greater) that the 
veteran's current low back disorder was 
either (a) caused by or (b) aggravated by 
the service-connected residuals of a left 
ankle injury.

2.  Then, readjudicate the veteran's 
claim, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim remains adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 


